PARDEE, Circuit Judge.
The agreed statement of facts, while giving a history of the several receiverships at different times in control of and operating the Chattanooga, Rome & Columbus Division of the Savannah & Western Railroad, clearly shows that the interveners’ cross-ties and rock ballast were converted and appropriated by H. M. Comer and his associates, at that time receivers of the whole Georgia Central Railroad System, then including the Savannah & Western Railroad. From such appropriation and conversion it follows that the said Comer and his associates became and were indebted to the interveners for the value of the cross-ties and rock upon an implied assumpsit; they had taken and converted the interveners’ goods, and owed for the same. This liability once having attached, it is difficult to see how Comer and his associates were relieved therefrom by the subsequent proceedings. That the cross-ties and rock were used by Comer and his associates to permanently improve the Chattanooga, Rome & Columbus Railroad, which railroad property subsequently passed into the hands of other receivers in other courts, could not deprive the interveners of the right to look to their original debtor.
From the facts stated, it docs not follow that the subsequent receivers of the Chattanooga, Rome & Columbus Railroad became liable to pay for improvements made by Comer and Ms associates. Such liability could only result in favor of interveners,if the claims for materials furnished for permanent improvements were preferential claims. As between the receivers, such liability could only be ascertained by an accounting which would include all the improvements made upon the property in connection with the revenues and operating expenses pending the Comer receivership. There is no good reason why the interveners should, even if sure of final recovery, be put to the ex*212pense and trouble of compelling such accounting. They have a right to look to their immediate debtors without troubling themselves to pursue parties' in other courts who may, in equity, be ultimately liable to account to their debtor. The appellant relies upon the case of Comer v. Polk Co., 27 C. C. A. 1, 81 Fed. 921, recently decided in this court, in which it was held that taxes against a railroad could not be collected from receivers who had the control and management of the property during part of the years for which such taxes were assessed, but whose connection with the road had ceased, except in an equitable proceeding, and upon proof that they have assets of such railroad in their hands, or have diverted its revenues. Comer v. Polk Co. presented an entirely different case from the one in hand. The alleged liability of the receiver in that case was not charged as arising upon any contract, express or implied. The debt sued for was a debt of the property, and not necessarily an obligation of the receivers. .The decree appealed from is affirmed, with costs.